DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 07/14/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-20 and 22
Withdrawn claims: None
Previously cancelled claims: 21
Newly cancelled claims: None
Amended claims: 15
New claims: None
Claims currently under consideration: 1-20 and 22
Currently rejected claims: 1-20 and 22
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/14/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan (U.S. 2013/0202737 A1) in view of Wolfschoon-Pombo et al. (U.S. 2013/0273202 A1).
Regarding claim 1, Hassan discloses a method of producing a cream cheese ([0008], [0035]) that is substantially free of xanthan gum ([0039]), the method comprising (a) preparing a cheese curd through fermentation of a dairy liquid ([0031], [0033]-[0034]); (b) inoculating a separate whey protein containing dairy liquid having a whey protein level of about 30-70% total solids (specifically, an aqueous solution of 32% WPC) ([0022]) with an exopolysaccharide (EPS)-producing culture ([0011], [0021]); (c) fermenting the whey protein containing dairy liquid to produce EPS in the liquid ([0023]); (d) combining the EPS-containing liquid in a mixing tank with a cheese precursor ingredient ([0024], [0027]); (e) adding a stabilizer other than xanthan gum to the mixture ([0039]); and (f) blending the mixture to form cream cheese ([0035]) that is substantially free of xanthan gum ([0039]).
Hassan does not disclose the addition of the EPS-containing dairy liquid to cheese curd rather than a cheese precursor ingredient.
However, Wolfschoon-Pombo et al. discloses the production of a cream cheese ([0019]), wherein additional ingredients may be added and blended to the cheese curd ([0067]), where such additional ingredients include stabilizers ([0069]).
It would have been obvious to one having ordinary skill in the art to add the EPS-containing dairy liquid to the cheese curd. Since Hassan provides limited instruction regarding the preparation of cream cheese ([0035]), a skilled practitioner would be motivated to consult Wolfschoon-Pombo et al. for more detailed instruction. Hassan also indicates that the EPS component is known in the art as being useful “to provide stabilizing functions” ([0005]). Since Wolfschoon-Pombo et al. indicates that cream cheese curd may be supplemented with liquid or solid additional ingredients ([0067]), including stabilizers ([0069]), the addition of the EPS-containing dairy liquid to cream cheese curd would therefore be obvious to a skilled practitioner.
As for claim 2, Wolfschoon-Pombo et al. discloses the separation of a whey stream from the fermented dairy liquid ([0064]) before combining the cheese curd with the additional stabilizing ingredients ([0067], [0069]), which would include any EPS component.
As for claim 3, Wolfschoon-Pombo et al. discloses the addition of locust bean gum, guar gum, and carrageenan as stabilizers ([0069]).
As for claim 4, Hassan does not disclose any required inclusion of xanthan gum. Wolfschoon-Pombo et al. discloses xanthan gum as one of several alternative stabilizers ([0069]). Production of the cream cheese that is free of xanthan gum would thus be obvious.
As for claim 5, Wolfschoon-Pombo et al. discloses cream cheese comprising 24.8% fat and 4.9% protein ([0120], Table), which would be at a fat-to-protein ratio of 5.06, thus rendering the claimed ratio of about 5:1 obvious.
As for claim 6, the amounts of protein and fat in the final cream cheese would necessarily be a result of the protein and fat in the ingredients used to produce the cream cheese. The claimed limitation that the dairy liquid of step (a) and the whey protein containing dairy liquid of step (b) includes amounts of protein and fat to achieve the fat-to-protein ratio of the cream cheese is thus considered obvious.
As for claim 7, Wolfschoon-Pombo et al. discloses the cream cheese as comprising about 20-25% fat (specifically, 24.8% fat) ([0120], Table).
As for claim 8, Hassan discloses the EPS-producing culture as being Lactobacillus lactis ssp. cremoris ([0019]).
As for claim 9, Hassan discloses homogenization and texturization of the cream cheese mixture via heating and shearing ([0070]). The present specification indicates the claimed target yield stress is achieved simply via mixing “for an effective time and temperature” due to the inclusion of the EPS ingredient and exclusion of xanthan gum, where mixing involves homogenization and heating ([0034]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum and homogenization is used in both the prior art and the claimed method, the claimed cream cheese product and the prior art product are considered to be produced by substantially identical processes. As such, the resultant physical properties are considered to be obvious due to being inherent. The claimed target yield stress of about 60-90 Pa in about 40-80 minutes of mixing is thus deemed obvious. Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed. Accordingly, such properties do not serve to distinguish the method as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
As for claim 10, Hassan indicates that the amounts of the EPS-producing culture added is essentially a result-effective variable determined by the amount of EPS desired, and that the amount of the added culture “can easily be determined by the skilled artisan without undue experimentation” ([0023]). MPEP 2144.05 II. As such, the claimed inoculation amount of EPS-producing culture of about 0.0005-0.2 wt.% would be obvious to a skilled practitioner.
As for claim 11, Wolfschoon-Pombo et al. discloses the fermentation of the dairy liquid forming the curd as including an EPS-producing culture ([0061]).
As for claim 12, the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum as detailed previously in relation to claim 1. The present specification indicates that the claimed cohesiveness was attained merely as a result of including the EPS component and exclusion of xanthan gum ([0028], [0035]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum, the claimed cream cheese product and the prior art product are considered to be produced by substantially identical processes. As such, the resultant physical properties are considered to be obvious due to being inherent. The claimed cohesiveness of about 30-40% without added xanthan gum is thus deemed obvious. Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed. Accordingly, such properties do not serve to distinguish the method as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
Regarding claim 13, Hassan discloses a cream cheese ([0008], [0035]) that is substantially free of xanthan gum ([0039]) made by a method comprising (a) preparing a cheese curd through fermentation of a dairy liquid ([0031], [0033]-[0034]); (b) inoculating a separate whey protein containing dairy liquid having a whey protein level of about 30-70% total solids (specifically, an aqueous solution of 32% WPC) ([0022]) with an EPS-producing culture ([0011], [0021]); (c) fermenting the whey protein containing dairy liquid to produce EPS in the liquid ([0023]); (d) combining the EPS-containing liquid in a mixing tank with a cheese precursor ingredient ([0024], [0027]) with added stabilizers other than xanthan gum ([0039]); and (e) blending the mixture to form cream cheese ([0035]) that is substantially free of xanthan gum ([0039]).
Hassan does not disclose the addition of the EPS-containing dairy liquid to cheese curd rather than a cheese precursor ingredient.
However, Wolfschoon-Pombo et al. discloses the production of a cream cheese ([0019]), wherein additional ingredients may be added and blended to the cheese curd ([0067]), where such additional ingredients include stabilizers ([0069]).
It would have been obvious to one having ordinary skill in the art to add the EPS-containing dairy liquid to the cheese curd. Since Hassan provides limited instruction regarding the preparation of cream cheese ([0035]), a skilled practitioner would be motivated to consult Wolfschoon-Pombo et al. for more detailed instruction. Hassan also indicates that the EPS component is known in the art as being useful “to provide stabilizing functions” ([0005]). Since Wolfschoon-Pombo et al. indicates that cream cheese curd may be supplemented with liquid or solid additional ingredients ([0067]), including stabilizers ([0069]), the addition of the EPS-containing dairy liquid to cream cheese curd would therefore be obvious to a skilled practitioner.
As for claim 14, the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum as detailed previously in relation to claim 13. The present specification indicates that the claimed firmness profile was attained merely as a result of including the EPS component and exclusion of xanthan gum ([0019], [0035]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum, the claimed cream cheese product and the prior art product are considered to be produced by substantially identical processes. As such, the resultant physical properties are considered to be obvious due to being inherent. The claimed firmness profile is thus deemed obvious. Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed. Accordingly, such properties do not serve to distinguish the method as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
Regarding claim 15, Hassan discloses a cream cheese ([0008], [0035]) comprising one or more added stabilizers other than xanthan gum ([0039]), and a biogenerated exopolysaccharide ([0024]), wherein the cream cheese comprises a cheese curd obtained by fermenting a dairy liquid ([0031], [0033]-[0034]) and the biogenerated exopolysaccharide is obtained in-situ by fermenting a whey protein concentrate with an exopolysaccharide-generating culture that is separate from the cheese curd fermentation to form an exopolysaccharide-containing whey protein concentrate, and the biogenerated exopolysaccharide in the cream cheese is provided by the exopolysaccharide-containing whey protein concentrate ([0011], [0021], [0022]).
Hassan does not disclose the cream cheese as comprising the claimed amounts of fat and protein, the specific stabilizers, or the cohesive factor.
However, Wolfschoon-Pombo et al. discloses a cream cheese comprising 24.8% fat and 4.9% protein ([0120], Table) and also discloses the addition of locust bean gum, guar gum, and carrageenan as stabilizers ([0069]).
It would have been obvious to one having ordinary skill in the art to produce a cream cheese as taught in Hassan having the compositional attributes described in Wolfschoon-Pombo et al. Since Hassan provides limited instruction regarding the preparation of cream cheese ([0035]), a skilled practitioner would be motivated to consult Wolfschoon-Pombo et al. for more detailed instruction. The disclosure in Wolfschoon-Pombo et al. of cream cheese composition comprising 24.8% fat and 4.9% protein ([0120], Table) renders the claimed concentration ranges of about 20-25 wt.% fat and about 2-5 wt.% protein obvious. Also, such values would be at a fat-to-protein ratio of 5.06, thus rendering the claimed ratio of about 5:1 obvious. As for the stabilizers, the disclosure in Wolfschoon-Pombo et al. that exemplary stabilizers include locust bean gum, guar gum, and carrageenan as stabilizers ([0069]) renders the inclusion of such components obvious. The reference additionally recites xanthan gum in the noted list, but exclusion of that stabilizer would be obvious, since a practitioner would expect that a single stabilizer would be adequate. The selection of any other stabilizer would necessarily result in the exclusion of xanthan gum.
As for the cohesive factor, the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum as detailed previously. The present specification indicates that the claimed cohesiveness was attained merely as a result of including the EPS component and exclusion of xanthan gum ([0028], [0035]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum, the claimed cream cheese product and the prior art product are considered to be produced by substantially identical processes. As such, the resultant physical properties are considered to be obvious due to being inherent. The claimed cohesiveness of about 30-40% without added xanthan gum is thus deemed obvious. Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed. Accordingly, such properties do not serve to distinguish the method as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
As for claim 16, the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum as detailed previously in relation to claim 15. The present specification indicates that the claimed junction density and firmness profile was attained merely as a result of including the EPS component and exclusion of xanthan gum ([0019], [0035]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum, the claimed cream cheese product and the prior art product are considered to be produced by substantially identical processes. As such, the resultant physical properties are considered to be obvious due to being inherent. The claimed junction density and firmness profile are thus deemed obvious. Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed. Accordingly, such properties do not serve to distinguish the method as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
As for claims 17-19, the present specification admits that a commercial sample has roughly the same bimodal particle size distribution as is presently claimed for the inventive cream cheese products (Fig. 7), which indicates that the claimed bimodal particle size distribution per se and the related claim limitations should be considered obvious. MPEP 2129. Further, no additional teaching in the specification is evident that the claimed particle size distribution attributes were achieved for a particular reason or intentional, which leads to the conclusion that the claimed limitations are on the basis of producing a cream cheese that is comparable to commercial cream cheese in terms of texture or handling attributes. As such, the claimed particle size distribution attributes are considered inherent characteristics that are a result of the claimed cream cheese comprising EPS and excluding xanthan gum, rather than being due to any additional specific processing steps to achieve the characteristics. MPEP 2112.01 I.
As for claim 20, the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum as detailed previously in relation to claim 15. The present specification indicates that the claimed continuous protein phase with the biogenerated EPS dispersed as particulate contained within the protein phase was attained merely as a result of including the EPS component and exclusion of xanthan gum ([0035]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum, the claimed cream cheese product and the prior art product are considered to be produced by substantially identical processes. As such, the resultant physical properties are considered to be obvious due to being inherent. The claimed compositional characteristics related to the dispersion of the EPS are thus deemed obvious. Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed. Accordingly, such properties do not serve to distinguish the method as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
As for claim 22, Wolfschoon-Pombo et al. discloses a cream cheese composition comprising 0.45% gums ([0136], Fig. 8) that may include locust bean gum and guar gum ([0069]), which renders the claimed amounts of about 0.02-0.25% guar gum and about 0.05-0.5% locust bean gum obvious. The exclusion of xanthan gum would be obvious merely to the extent that Wolfschoon-Pombo et al. discloses it as being an optional alternative to the other listed gums ([0069]).
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-20 and 22 over Hassan and Wolfschoon-Pombo et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that Wolfschoon-Pombo et al. does not disclose a fermentation product containing exopolysaccharide as being a suitable stabilizer (Applicant’s Remarks, p. 8, ¶3). Applicant argued that the reference teaches a list of stabilizers but does not indicate that a fermentation product may be considered to be part of such a group. Id. Applicant further asserted that Wolfschoon-Pombo et al. discloses only using an exopolysaccharide starter culture in the main fermentation (Applicant’s Remarks, p. 8, ¶4 – p. 9, ¶1).
However, Wolfschoon-Pombo et al. is relied on only as a secondary reference for the general premise of adding a stabilizer after the formation of cheese curd. The primary reference, Hassan, discloses a fermentation product containing exopolysaccharide as being suitable as a stabilizer ([0005]) and further discloses the exopolysaccharide production as occurring in a different fermentation than the “main” cheese fermentation ([0008], “the culture is substantially deactivated either before or shortly after combination with the base milk ingredient”). Applicant’s arguments are directed to features of the secondary reference that are not directly at issue in the present claim rejections and are consequently unpersuasive.
Applicant further argued that a practitioner producing a product according to Hassan would glean from Wolfschoon-Pombo et al. that exopolysaccharide would be suitable as a stabilizer (Applicant’s Remarks, p. 9, ¶2).
The claim rejections do not rely on Wolfschoon-Pombo et al. for teaching exopolysaccharide as a stabilizer, though, which undermines Applicant’s argument. Hassan teaches that exopolysaccharide-producing cultures are commonly used in dairy products “to provide stabilizing functions” ([0005]), such that reliance on a secondary reference for teaching such a function is not necessary.
Applicant next argued that the present claims require two separate fermentation “streams” with separate fermentation products that are subsequently combined, which is not disclosed in Hassan (Applicant’s Remarks, p. 9, ¶¶3-4).
As noted in the claim rejection, though, Examiner admits that Hassan does not disclose the addition of the EPS-containing dairy liquid to cheese curd rather than a cheese precursor ingredient, which is essentially what Applicant is presently arguing. Hassan plainly discloses that the exopolysaccharide-producing cultures are deactivated before that component is added to the base milk ingredient ([0008], [0026]), which is then subsequently fermented ([0033]). Hassan thus clearly discloses two separate and distinct fermentation steps. Hassan thus effectively discloses combining the first fermentation product with the precursor material for the second fermentation. However, the instruction in Wolfschoon-Pombo et al. is relied on to show that the addition of a stabilizer to cheese curd (i.e., after fermentation) is known in the art and would be obvious. That combination of references was determined to render the claimed sequence of producing two separate fermentation products that are combined after fermentation of each to be obvious. Examiner thus maintains that the combination of the references is adequate to deem the claimed sequence of fermentation steps and combination of the products obvious.
Regarding claim 15, Applicant argued that Hassan and Wolfschoon-Pombo et al. allegedly fail to disclose two separate fermentation streams with two separate and distinct fermentation products (Applicant’s Remarks, p. 9, ¶5 – p. 10, ¶1). Applicant asserted that two separate fermentation streams “results in a product that is materially different from a product produced using a single stream” (Applicant’s Remarks, p. 10, ¶¶2-4).
Contrary to Applicant’s assertion, Examiner maintains that the combination of Hassan and Wolfschoon-Pombo et al. discloses two separate fermentation steps as detailed previously herein, since Hassan specifically indicates that the exopolysaccharide-producing bacteria may be deactivated before it is added to the base milk ingredient. Applicant’s conclusion that two separate fermentation streams “results in a product that is materially different from a product produced using a single stream” mischaracterizes the statement in paragraph [0029] of the specification, which only indicates that when EPS-producing cultures and lactic-acid producing cultures are added together to the fermentation mixture that the desired characteristics are not produced. Paragraph [0029] provides no instruction as to whether such characteristics are attained when the exopolysaccharide fermentation is performed separately and the resultant product is added to the fermentation mixture as in Hassan alone, or added to the produced curd, as would occur when Hassan is modified by Wolfschoon-Pombo et al. Applicant has thus not rebutted the presumption that the claimed product is produced by a substantially identical process as that of the prior art, and Examiner maintains that the claimed cohesive factor is properly deemed obvious.
The rejections of claims 1, 13, and 15 have been maintained herein.
The rejections of claims 2-12, 14, 16-20 and 22, which depend from claims 1, 13, and 15, variously, and are rejected based on the same prior art, are additionally maintained herein.
Conclusion
Claim 1-20 and 22 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793